UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) Of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 11, 2010 INTERSECTIONS INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-50580 54-1956515 (Commission File Number) (IRS Employer Identification No.) 3901 Stonecroft Boulevard Chantilly, Virginia 20151 (Address of Principal Executive Offices) (Zip Code) (703)488-6100 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On August 12, 2010, Intersections Inc. issued a press release announcing its results for the quarter ended June 30, 2010.The text of the press release is attached hereto as Exhibit 99.1. Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On August 11, 2010, the Board of Directors approved a cash bonus payment to the directors and certain officers of the Company, including the named executive officers, in an amount equal to $0.15 per share times the number of RSUs held by such persons.The cash bonus payment is intended to compensate the holders of RSUs in an amount equal to the quarterly cash dividend which would be payable upon issuance of the shares of common stock underlying the RSUs.The Board of Directors intends to pay a similar cash bonus payment to the extent that the Company continues to pay dividends on an ongoing quarterly basis. The bonus awards were in the following amounts for our principal executive officer, principal financial officer and other named executive officers: Name Bonus Amount Michael Stanfield Chairman and CEO Neal Dittersdorf Chief Legal Officer John Scanlon Executive Vice President Madalyn Behneman
